 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   BONANZA BEVERAGE CO., a Nevada                             Case No. 2:18-CV-01445-JAD-EJY
     corporation,
 5
                    Plaintiff,                                                ORDER
 6
            v.
 7
     MILLERCOORS LLC, a Delaware limited
 8   liability company,
 9                  Defendants.
10

11          Before the Court is the Joint Motion to Stay Discovery (ECF No. 134) submitted by counsel
12   for Defendant MillerCoors LLC. As a preliminary matter, the Court reminds counsel that the (1)
13   case identification on this matter has changed and all future submissions should reflect the proper
14   judicial initials, and (2) Court will not sign an order on a page with no other text.
15          The above stated, the Court finds there is good reason to stay this matter until the parties
16   participate in private mediation, which is scheduled for November 1, 2019.
17          Accordingly,
18          IT IS HEREBY ORDERED that the Joint Motion to Stay Discovery (ECF No. 134) is
19   GRANTED in part and DENIED in part.
20          IT IS FURTHER ORDERED that the parties are to submit a status report regarding the
21   outcome of that mediation no later than November 7, 2019, which advises whether the matter settled,
22   did not settle, or there are ongoing settlement discussion warranting a further stay. If a further stay
23   is requested, the parties must submit good reason why an additional stay is warranted. If no further
24   stay is requested, the parties shall submit a revised discovery plan and scheduling order on that date.
25

26

27

28
                                                       1
 1         IT IS FURTHER ORDERED that discovery in this matter shall be stayed until and through

 2   November 7, 2019.

 3

 4         DATED: September 30, 2019

 5

 6

 7
                                             ELAYNA J. YOUCHAH
 8                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
